                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

FREDRICK K. CRAYTON,                        )
                                            )
              Petitioner,                   )
                                            )
       v.                                   )       Case No. 4:16-cv-00833-AGF
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
              Respondent.                   )

                            MEMORANDUM AND ORDER

       This closed federal habeas matter comes before the Court on Petitioner Fredrick

Crayton’s motion for relief from judgment under Federal Rule of Civil Procedure 60(b),

filed in connection with the Court’s denial of Petitioner’s motion under 28 U.S.C. § 2255

to vacate, set aside, or correct his sentence. “The Supreme Court has decided that

[Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)’s] procedural

requirements for second or successive habeas petitions apply to motions for relief from a

judgment filed under Federal Rule of Civil Procedure 60(b).” United States v. Lee, 792

F.3d 1021, 1023 (8th Cir. 2015), as corrected (Dec. 14, 2015) (citing Gonzalez v. Crosby,

545 U.S. 524 (2005)). A Rule 60(b) motion is construed as a second or successive

habeas petition if it contains a new ground for relief that was not raised in the initial

habeas petition. See Gonzalez, 545 U.S. at 532. “[B]efore filing a second or successive

petition in district court, a habeas applicant must receive an order authorizing it from the

court of appeals.” Lee, 792 F.3d at 1023 (citing 28 U.S.C. § 2244(b)(3)).

       Here, Petitioner’s Rule 60(b) motion raises a new ground for relief relating to
alleged deficiencies in the indictment and ineffective assistance of counsel in failing to

challenge such deficiencies. The Court must therefore construe Petitioner’s motion as a

second or successive habeas petition, and Petitioner has not obtained permission from the

Eighth Circuit Court of Appeals to file it. Indeed, the Eighth Circuit denied Petitioner’s

application in that court to file a successive habeas petition asserting similar challenges to

the indictment. See ECF Nos. 15, 16 & 17.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner Fredrick Crayton’s motion for relief

from judgment is DENIED. ECF No. 18.

.

                                                  ________________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE
Dated this 20th day of November, 2019.




                                              2
